FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 13, 2022

                                   No. 04-22-00134-CV

 IN RE ARS SPECIALTY CONTRACTORS, LLC d/b/a GARREN Construction, Elizabeth
                     Yetman Chavez, and Ramiro Chavez,

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI20699
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER

       The Real Party in Interest, Central Texas Express Metalwork, LLC dba Express
Contracting’s Second Motion for Extension of Time to File Response is hereby GRANTED.


      It is so ORDERED on April 13, 2022.
                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT